DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore the following must be shown or the features canceled from the claims: 
a first element, specifically mounted on a body bearing plate outside of a transfer
chamber body, as recited in the second line of claim 1, and in depending claims 2, 4, 6 and 21
a second element, specifically mounted on a body bearing plate outside of a transfer chamber body, as recited in the second line of claim 1, and in depending claims 2, 4, 6 and 21
a connection line of the first element, as recited in the line 6 of claim 1 , and in depending claims 2, 4, 5, 6, 21, and 22
a connection line of the second element as recited in the line 7 of claim 1 , and in depending claims 2, 4, 5, 6, 21, and 22
a connection interface of the connection line of the first element, as recited in the eighth line of claim 1 and in depending claims 4, 5, 6, 21 and 22
a connection interface of the connection line of the second element, as recited in the ninth line of claim 1 and in depending claims 4, 5, 6, 21 and 22
a lumen, as recited in the third line of claim 2, and in depending claims 4 and 6 
an electronic speed controller that is the first element, as recited in the second line of claim 4, in dependent claim 5, and in the fifth line of claim 22.
a connection line of the electronic speed controller, as recited in claims 4, 5 and 22
a connection interface of the connection line of the electronic speed controller, as recited in claims 4, 5 and 22
a flight controller, as recited in the sixth line of claim 5
a connection line of a flight controller, as recited in claim 5
a connection interface of a flight controller, as recited in claim 5
an electric motor, that is the second element,  mounted to the second end of an arm, as recited in the eighth line of claim 4, and on line 9 or 2nd paragraph of claim 22
a connection line of the electric motor, as recited in claims 4 and 22
a connection interface of the connection line of the electric motor, as recited in claims 4 and 22
a connection line of the nozzle, as recited in the 4th line from the bottom of claim 6
a connection interface of the connection line of the nozzle, as recited in the 3rd line form the bottom of claim 6
a connection line of the liquid storage container, as recited in the 6th line from the bottom of claim 6
a connection interface of the connection line of the liquid storage container, as recited in the 3rd  line from the bottom of claim 6
a first turn transition of a front leg, as recited in line 6 claim 13 and in depending claim 16
No new matter should be entered.

The drawings are objected to because of the following minor informality. Reference character “213 ” has been used to designate a side wall protrusion according to page 18 of the specification (last few lines). In Figure 6,  one instance of 213 appears to reference a mounting through hole, rather than the protrusion. 

    PNG
    media_image1.png
    594
    620
    media_image1.png
    Greyscale
 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the lumen used for passing through the connection line of the second element, the connection line interface of the second element located in the connection cavity 211, the connection line of the second element mounted to the end of the arm 30 extending and passing through the lumen, and the connection interface of the second element received in the connection cavity, as detailed on page 7 of the specification. 
Applicant fails to show a connection line of the second element, and the connection cavity 211 used for receiving connection interfaces of the connection line of the second element and the connection line of the first element, as detailed in the end of the 2nd paragraph on page 5.
On page 6 of the specification, applicant asserts “the connection interfaces of the connection lines of the UAV’s line arrangement (which may be a physical line arrangement such as a pipeline arrangement or an electrical wiring arrangement which is illustrated as an example of the present disclosure) are all received in the connection cavity 211 of the transfer chamber body”. However, no such illustration appears to be present in the drawings provided 2/28/2020.
Applicant also fails to show the following details from the bottom of page 7 and onto page 8 in the specification: the first element includes an electronic speed controller (ESC) located outside the transfer chamber body 20, and the first via hole 221 is used for passing through a connection line of the ESC. The second element includes an electric motor mounted to the second end of the arm 30, and a connection line of the electric motor passes through the corresponding mounting through hole 212 and the lumen of the arm 30, in such a way that a connection interface of the connection line of the ESC and a connection interface of the connection line of the electric motor are both located in the connection cavity 211 of the transfer chamber body 20.
Furthermore, applicant fails to show the following details given on page 19 of the specification:  the connection assembly 93 including a sealing hose 931, a sealing sleeve ring 932, and a sealing press ring 933. Specifically, the sealing connection portion 9321 away from the arm 30 and sealedly connected to the first end of the sealing hose 931. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Examiner asserts the details of the connections are essential to interpreting the claim limitations.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, particularly, ‘a body bearing plate configured to mount a first element and a second element… wherein the first element and the second element are located outside the transfer chamber body’. It is unclear if these elements are positively recited. Must the body bearing plate just be configured to mount a first and second element, or does claim 1 require a first element and second element mounted to the body bearing plate? The claim will be examined as though requiring a first element and a second element. Claims 2-18 and 21 and 22 are rejected due to their dependency on a rejected base claim. 
Regarding claim 6, particularly, ‘wherein the first element comprises a liquid storage container’, and ‘the second element further comprises a nozzle’. Additionally, claim 4 recites ‘the first element comprises an electronic speed controller’, and ‘the second element comprises an electric motor’. Claim 6 ultimately depends from claim 4, and cannot further limit the scope of the claim to include another first and second element. Furthermore, it is unclear how a singular first element can comprise two separate elements. Are both the electronic speed controller and the liquid storage container, as well as the electronic motor and the nozzle, positively claimed on the UAV frame of claim 4, or ultimately the UAV frame of claim 1? If so, clarification is required. For example, a first, second, third and fourth element could be introduced in an enabling disclosure; or, as another example, first elements and second elements could instead be used.  Contrarily, if two variations of a UAV frame are being claimed, each having a respective first element and a respective second element, then correction is required.  Claims 12-16 are rejected due to their dependency on a rejected base claim. 
 
Regarding claims 4-6, specifically and respectively, ‘the through hole of the transfer chamber body further comprises a first via hole on the bottom wall’, identified as item 221; 
‘the through hole of the transfer chamber body further comprises a communicating hole on the second side wall’, identified as outlet box 60; and 
‘the through hole of the transfer chamber body further comprises an insertion through hole’, identified as 2031. 
Each ‘through hole’ is further describing the disclosure of claim 1, ‘a connection cavity provided with an open end, and a through hole’.  
However, claim 2 already describes ‘the through hole of the transfer chamber body comprises a mounting through hole defined on the first side wall’, identified as 212. Claims 4-6 each ultimately depend from claim 2 and cannot further limit the through hole to comprise anything other than what is recited in claim 2.
Furthermore, claim 6 discloses, ‘the through hole of the transfer chamber body further comprises an insertion through hole on the third through hole’, identified by the specification as 2031. There is no further details of a third hole. It is unclear how a hole can comprise a hole on another hole. Correction is required. Claims 12-16 are rejected due to their dependency on a rejected base claim. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example in claims 2, 4, 5 and 6 respectively: ‘the lumen and the mounting through hole are configured to pass through the connection line of the second element’, ‘the first via hole is configured to pass through a connection line of the electronic speed controller’, ‘the communicating hole is configured to pass through a connection line of a fight controller’, and ‘the insertion through hole is configured to pass through a connection line of the liquid storage container’. Please correct the grammatical and idiomatic errors to reflect what is actually being claimed. As an example ‘the lumen and the mounting hole configured so that a connection line can pass through them’ or ‘a lumen that is hollow, allowing a connection line to pass...’ 
Claims 3 and 7-16 are rejected due to their dependency on a rejected base claim. The above claims and subject matter therein will be examined as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian et al. (US 2018/0281919 A1).
	Regarding claim 1, Tian discloses an unmanned aerial vehicle (§[0054]: remote control aircraft) frame (Fig. 1, aircraft housing) comprising: 
	a body bearing plate (2: upper housing, Fig. 1)configured to mount a first element (§[0057], e.g. GPS antennae’s) and a second element (§[0057], e.g. motor ); 
	a transfer chamber body (3: lower housing, Figs. 1, 5 and 6) mounted to the body bearing plate (§[0040]: wherein the upper housing is connected with the lower housing), defining a connection cavity (4: cavity, Fig. 4 AND §[0054], 11: ‘internal accommodating cavity’, Fig. 5) with an open end (5: at least one opening on the lower housing, Fig. 4 AND 12: an opening of the battery compartment, Fig. 5, §[0055]), and provided with a through hole (15: wire connection port, Fig. 5) in communication with the connection cavity (§[0057]: Therefore, the present invention comprises a wire connection port 15 located at the lower portion of the aircraft housing to facilitate allowing some components, such as GPS antennas and the connection wires of the motor located at a front end of the aircraft housing, to pass through and connect with the corresponding ports of the main control board 11.), 
	wherein the first element and the second element are located outside the transfer chamber body (ֻ§[0057] above), the through hole is configured to pass through a connection line of the first element (the first element connection wires, §[0057]) and a connection line of the second element (the second element connection wires, §[0057]), the connection cavity (11) is configured to receive a connection interface of the connection line of the first element and a connection interface of the connection line of the second element (connection interface is inherent to a connection element with a connection line or wire)(§[0057]); and
	a transfer chamber cover (Fig. 7 or 40) sealedly covering the open end of the transfer chamber body  (housing wall of the aircraft, §[0056] describes that the housing wall of the aircraft housing forms a housing chamber while defining the aircraft housing, furthermore that any connection wire within is not exposed to an exterior of the aircraft housing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 17-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over 103 Hutson et al. (US 2017/0183074 A1) (hereinafter Hutson) and by Hu (US 2017/0327220 A1) (hereinafter Hu).

	Regarding claim 1, Hutson discloses an unmanned aerial vehicle (100: UAV, Fig. 1) frame (110: frame structure, Fig. 1) comprising: 
	a body bearing plate (112: first frame portion, Figs. 1-5, 13B)(§[0122]: the first frame portion 1310 may be an example of the first frame portion 112)
	configured to mount a first element and a second element (§[0067]: The frame structure 110, including one or more (or each) of the first frame portion 112, the second frame portion 114, the third frame portion 116, may be a structure (or combination of structures) on which other components of the UAV 100 may be mounted and supported); 
	a transfer chamber body (114: second frame portion, Figs. 1-5) mounted to the body bearing plate (via support member 140a-140d, §[0073]), defining a connection cavity (Figs. 1-5, 13A-C) with an open end (13A-C), and provided with a through hole (Figs. 13 A-C) in communication with the connection cavity, 
	wherein the first element and the second element are located outside the transfer chamber body (e.g. see camera 150 and motor 132. Figs. 2-3, mounted outside the transfer chamber body), the through hole is configured to pass (the frame disclosed by Hutson with through holes is capable of passing connection lines) through a connection line of the first element (the first element inherently has connection wires) and a connection line of the second element (the second element inherently has connection wires), the connection cavity is configured to receive (the frame disclosed by Hutson with the connection cavity is capable of receiving a connection interface of a connection line) a connection interface of the connection line of the first element and a connection interface of the connection line of the second element (a connection interface is inherent to a connection element with a connection line or wire).
	Hutson is silent to a transfer chamber cover sealedly covering the open end of the transfer chamber body. 
	Hu teaches a chamber cover (24, Fig. 4) sealedly covering (via gasket 25) the open end (231, Fig. 4) of a chamber body (23, Fig. 4). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the transfer chamber body disclosed by Hutson with the transfer chamber cover as taught by Hu, in order to sealedly cover the open end of the transfer chamber body. The benefit being to provide a sealed chamber body to improve aerodynamic flow or provide mounting space as needed by the design of the frame.
	Regarding claim 2, modified Hutson discloses the UAV frame according to claim 1, wherein the body bearing plate is provided with an arm (114a) in an extending way (Fig. 4), the arm has a first end and a second end opposite each other (see Figs. 4 and 5 arm has 2 ends, however not specifically annotated), as well as a lumen (passage of arm, Figs. 2-6 and 8) through the first end and second end, the transfer chamber body comprises a first side wall (810: main frame structure, see annotated Fig. 2) surrounding the connection cavity of the transfer chamber body, the through hole of the transfer chamber body comprises a mounting through hole defined on the first side wall (820 a-f: one or more holes or apertures), the first end of the arm is sealedly connected to the first side wall of the transfer chamber body (see Figs. 2, 4), the mounting through hole is in communication with the lumen of the arm and the connection cavity of the transfer chamber body (Figs. 4 and 8), the second end of the arm is configured to mount the second element (see 132 mounted on end  of arm 114a or 114b, Figs. 2and 4), and the lumen and the mounting through hole are configured to pass through the connection line of the second element (the lumen and the frame with through holes is capable of the limitation, Figs. 2, 4 and 8). 
	Regarding claim 3, modified Hutson discloses the UAV frame according to claim 2, wherein the number of the arms is four (Figs. 4 and 5) , or six, or eight, accordingly, the number of the first side wall is four, or six, or eight (Figs. 4 and 5).
	Regarding claim 4, as best understood modified Hutson discloses the UAV frame according to claim 3, wherein the first element comprises an electronic speed controller (902, Fig. 9, §[0069]: the speed may be controlled by a CPU 902) located outside the transfer chamber body, the transfer chamber body further comprises a bottom wall (portion of 1320, Fig. 13C), the first side wall extends vertically from the bottom wall (Figs. 2 and 3), the through hole of the transfer chamber body further comprises a first via hole (see hole Fig. 13C) on the bottom wall, the first via hole is configured to pass through a connection line of the electronic speed controller (Fig. 13C), the second element comprises an electric motor mounted to the second end of the arm (132: rotor motor, Figs. 2 and 3), a connection line of the electric motor passes through the mounting through hole and the lumen of the arm (§[0071]: The second frame portion 114 may additionally carry components that may be motion-insensitive, such as, but not limited to, wires, electronic boards, motion-insensitive sensors, and the like.), and the connection line of the electronic speed controller and a connection interface of the connection line of the electric motor are both located in the connection cavity of the transfer chamber body (§[0071]).
	Regarding claim 5, modified Hutson discloses the UAV frame according to claim 4, wherein the transfer chamber body further comprises a second side wall (see annotated Fig. 4) connected to the first side wall, four or six or eight first side walls are evenly distributed at both sides of the second side wall (see annotated Fig. 4), the through hole of the transfer chamber body further comprises a communicating hole on the second side wall (Fig. 6), the communicating hole is configured to pass through a connection line of a fight controller (§[0062]: One or more vibration sensitive devices, such as, but not limited to stereo cameras (e.g., a stereo camera pair), sonars, antennas, flight controllers, and other sensors may be arranged on the third frame portion.) and connection interfaces between the connection line of flight controller and the connection line of the electronic speed controller are located in the connection cavity of the transfer chamber body (§[0071]: The second frame portion 114 may additionally carry components that may be motion-insensitive, such as, but not limited to, wires, electronic boards, motion-insensitive sensors, and the like.).
	Regarding claim 17, Hutson modified by Hu discloses the UAV frame according to claim 1, wherein the transfer chamber cover (Hu, 24, Fig. 4) is detachably connected to the transfer chamber body (see Fig. 4, 24 is detachable).   
	Regarding claim 18, modified Hutson discloses the UAV frame according to claim 1, wherein the body bearing plate comprises a first bearing plate (1320, Fig. 13) and a second bearing plate (1310, Fig. 13) arranged opposite each other (Fig. 13C), the transfer chamber body (114) is located between the first bearing plate and the second bearing plate (Fig. 13C), the first bearing plate is provided with a first matching hole (see hole in Fig. 13B), and the open end of the connection cavity is opposite the first matching hole (see Fig. 13C).  
	Regarding claim 21, Hutson discloses a UAV (100, Fig. 1), comprising: 
	a body bearing plate (112 and 116, Fig. 3) (1310 and 1320, Fig. 13); 
	a transfer chamber body (114) mounted to the body bearing plate (via first support member 140), defining a connection cavity (see Figs. 3 and 13) with an open end (open end top of 1310 or 112, Figs. 13 and 3), and provided with a through hole in communication with the connection cavity (see through hole of 1320, Fig. 13B);
	a first element having a first connection line with a first interface (150: battery, Fig. 3), located outside the transfer chamber body (Fig, 3), and mounted to the body bearing plate (Fig. 3), and the first connection line passing through the through hole with the first interface received in the connection cavity (§[0071]); 
	a second element (155: camera, Fig. 5) having a second connection line with a second interface (155: camera, Fig. 5), located outside the transfer chamber body (Fig. 5), and mounted to the body bearing plate (§[0077] Illustrating with a non-limiting example, a camera 155 may be arranged on, attached to or fixed to the third frame portion 116), and the second connection line passing through the through hole with the second interface received in the connection cavity(§[0071]);
	Hutson is silent to a transfer chamber cover sealedly covering the open end of the transfer chamber body.
	Hu teaches a chamber cover (24, Fig. 4) sealedly covering (via gasket 25) the open end (231, Fig. 4) of a chamber body (23, Fig. 4). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the transfer chamber body disclosed by Hutson with the transfer chamber cover as taught by Hu, in order to sealedly cover the open end of the transfer chamber body. The benefit being to provide a sealed chamber body to improve aerodynamic flow or provide mounting space as needed by the design of the frame.
	Regarding claim 22,  Hutson discloses a UAV (100, Fig. 1), comprising: 
	a body bearing plate (112 and 116, Figs. 13 and 3);
	a transfer chamber body (114) mounted to the body bearing plate (via first support member 140), and comprising a wall (Figs. 2 and 3) with a through hole (820a-f: apertures or openings) and an open top end (open end of 1310 or 112, Figs. 13 and 3);
	an electronic speed controller  having a first connection line with a first interface (901, Fig. 9, §[0069]: speed of revolution of motor controlled by CPU, 902), located outside the transfer chamber body (§[0067]: The frame structure 110, including one or more (or each) of the first frame portion 112, the second frame portion 114, and the third frame portion 116, may be a structure (or combination of structures) on which other components of the UAV 100 may be mounted and supported), and mounted to the body bearing plate (§[0108]: The processor 902, memory 904, RF resources 906 (or other communication electronics), antenna 908, power source 912, and sensors 910 may be arranged on either the first frame portion 112 or the third frame portion 116), and the first connection line extending into the transfer chamber body through the through hole with the first interface received in transfer chamber body (§[0071]: The second frame portion 114 may additionally carry components that may be motion-insensitive, such as, but not limited to, wires, electronic boards, motion-insensitive sensors, and the like.);
	an electric motor having a second connection line with a second interface (912, Fig. 4), located outside the transfer chamber body (Fig. 4), and mounted to the body bearing plate (§[108]), and the second connection line extending into the transfer chamber body through the through hole with the second interface received in transfer chamber body (§[0071]). 
	Hutson is silent to a transfer chamber cover sealedly covering the open end of the transfer chamber body.
	Hu teaches a chamber cover (24, Fig. 4) sealedly covering (via gasket 25) the open end (231, Fig. 4) of a chamber body (23, Fig. 4). 

    PNG
    media_image2.png
    650
    789
    media_image2.png
    Greyscale
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the transfer chamber body disclosed by Hutson with the transfer chamber cover as taught by Hu, in order to sealedly cover the open end of the transfer chamber body. The benefit being to provide a sealed chamber body to improve aerodynamic flow or provide mounting space as needed by the design of the frame.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hutson and Hu as applied to claim 5 above, and in further view of Zhu, (WO 2017/008707 A1).

	Regarding claim 6, modified Hutson discloses the UAV frame according to claim 5, wherein the first element is located outside the transfer chamber body, 
the transfer chamber body further comprises a third side wall (see annotated Fig. 4 above) connected to the first side wall, the third side wall is opposite the second side wall (see annotated Fig. 4 above),
	the four or six or eight first side walls are evenly arranged on both sides of the third side wall, the through hole of the transfer chamber body further comprises an insertion through hole on the third through hole (Figs, 2, 3, 6), the insertion through hole is configured to pass through a connection line of the first element through it (Figs. 2, 3, 6), the second element mounted to the second end of the arm (132, Fig. 2), a connection line of the second element passes through the lumen of the arm and the mounting through hole (Fig. 2), and connection interfaces of the connection line of the first and second element are both located in the connection cavity of the transfer chamber body (§[0071]). 
	Modified Hutson is silent wherein the first element comprises a liquid storage device and the second element comprises a nozzle.
	Zhu teaches a UAV frame with a liquid storage device (10: medicine chest, Fig. 1) and a nozzle (50, Fig. 1).
 	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the UAV frame disclosed by modified Hutson with the first and second element as taught by Zhu, in order to make the UAV frame one that is capable of dispensing liquid. 

Allowable Subject Matter
Claims 7-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iskrev (US 2017/0305538 A1) teaches a UAV with a tubular base structure particularly suitable  for running power cables from the battery to the motor electronic speed controller module and/or other electronics, for routing signaling cables, and for various multi-purpose conduits. Wang et al. (US 2014/0131510 A1) teaches a UAV comprising a housing with an outer surface and an inner surface that forms a cavity; one or more electrical components disposed inside the cavity and adapted to control operation of the UAV; and a sensor located outside the housing, operation of the sensor being susceptible to interference caused by the one or more electrical components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642